Citation Nr: 1000249	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  98-18 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of a right knee injury, with degenerative joint 
disease, currently evaluated as 20 percent disabling.

2.  Entitlement to a rating in excess of 60 percent for anal 
fissures, to include a rating in excess of 20 percent earlier 
than September 25, 2000, and a rating in excess of 30 percent 
earlier than January 14, 2008.

3.  Entitlement to a rating in excess of 10 percent for tinea 
versicolor of the neck, arms, trunk, and back, prior to 
August 30, 2002.

4.  Entitlement to a rating in excess of 30 percent for tinea 
versicolor of the neck, arms, trunk, and back.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Goodman, Allen and Fileti, 
PLLC


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1969 to 
July 1973.

This appeal initially came to the Board of Veterans' Appeals 
(Board) from August 1998 and August 2006 rating decisions. 

In February 2006, the Board partially granted, partially 
denied, and partially remanded the Veteran's appeal; however, 
the Court of Appeals for Veterans Claims (Court) vacated all 
of the finally decided issues in that decision and remanded 
the Veteran's claim for action consistent with a joint motion 
for remand.  

In that joint motion for remand it was erroneously stated 
that the Board decision in June 2006 had denied a rating in 
excess of 10 percent for the Veteran's skin condition prior 
to August 2002; and based on this statement, the Court 
vacated that part of the Board's decision.  However, on page 
15 of the Board's decision, the Board concluded that 
"[s]ince this evidence indicates that at times the [V]eteran 
had constant itching and that he had extensive lesions, the 
Board finds that prior to August 30, 2002, the [V]eteran met 
the criteria for a 30 percent rating for tinea versicolor 
under the former criteria for rating skin disabilities.  
Accordingly, an increased rating of 30 percent for tinea 
versicolor of the neck, arms, trunk, and back, prior to 
August 30, 2002, is granted."  While it is apparent that the 
Board did not deny this issue, the fact remains that this 
favorable result for the Veteran was vacated.  As such, the 
Board must address it once again in this decision.  

It is noted that during the course of appealing the June 2006 
Board decision to the Court, the Veteran perfected a claim of 
entitlement to a TDIU to the Board; as such, this issue will 
also be addressed in this decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to a TDIU and entitlement to 
increased ratings for anal fissures, for a right knee 
disability, and for a skin condition (in excess of 30 
percent) are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence demonstrates that prior to August 30, 2002, the 
Veteran's tinea versicolor caused periods of constant itching 
and extensive lesions.


CONCLUSION OF LAW

The criteria for a 30 percent rating for tinea versicolor of 
the neck, arms, trunk, and back, prior to August 30, 2002, 
have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Two skin related issues are currently certified to the Board: 
1) entitlement to a rating in excess of 10 percent for tinea 
versicolor of the neck, arms, trunk, and back, prior to 
August 30, 2002; and 2) entitlement to a rating in excess of 
30 percent for tinea versicolor of the neck, arms, trunk, and 
back.

As discussed in the introduction, the Board previously 
determined in a June 2006 decision that the evidence showed 
that at times the Veteran's tinea versicolor caused constant 
itching and extensive lesions, and the Board granted a 30 
percent rating earlier than August 30, 2002 in recognition of 
this.  The RO then assigned an effective date of August 4, 
1997 (a date prior to the receipt of the Veteran's claim for 
increase which was received in February 1998).  

In the joint motion for remand, it was erroneously asserted 
that the Board had denied this claim, and the Court of 
Appeals for Veterans Claims then vacated the Board's decision 
based on this assertion.  

The issue of a rating in excess of 30 percent for tinea 
versicolor has been remanded for additional development; and, 
it remains unclear whether the evidence obtained in this 
remand will show that a rating in excess of 30 percent is 
warranted at any point during the Veteran's appeal.  However, 
the Veteran should not have to wait for this development to 
occur to have his rating for tinea versicolor increased to 30 
percent (which was already done before the decision was 
vacated).  The evidence continues to support the grant of at 
least a 30 percent rating as the evidence shows that prior to 
August 2002 the Veteran's tinea versicolor caused constant 
itching and extensive lesions; and, therefore, a 30 percent 
rating prior to August 2002 is once again granted.

With regard to the issue of entitlement to a rating in excess 
of 30 percent for tinea versicolor (applicable to the 
entirety of the Veteran's appeal), for the reasons discussed 
below, it must be remanded for additional development.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in May 2004, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  
Additionally, the Veteran was informed of how disability 
ratings and effective dates were formulated by a March 2006 
letter.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.

VA and private treatment records have been obtained, as have 
Social Security Administration (SSA) records.  The Veteran 
was also provided with a VA examination (the report of which 
has been associated with the claims file).  Additionally, the 
Veteran testified at a hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.





ORDER

Entitlement to a 30 percent rating for tinea versicolor of 
the neck, arms, trunk, and back, prior to August 30, 2002, is 
granted subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

Four issues must unfortunately be remanded in this case: 1) 
entitlement to a rating in excess of 30 percent for tinea 
versicolor; 2) entitlement to an increased rating for a right 
knee disability; 3) entitlement to an increased rating for 
anal fissures; and 4) entitlement to a TDIU.  They will be 
addressed in order below.

The Veteran is currently service connected for tinea 
versicolor which is rated as 30 percent disabling.  His skin 
condition is currently being treated with Ketoconazole cream, 
but it was at least at one point treated with 200mg tablets 
of Ketoconazole (per a September 2006 treatment record); and 
it is unclear whether the prescription of Ketoconazole 
tablets would be considered a constant or near constant 
systemic therapy.  

It was also noted in a September 2006 treatment record that 
neither fluconazole nor oral azoles could be prescribed (to 
treat the Veteran's skin condition) due to the Veteran's 
blood pressure medication (felodipine); and the Veteran's 
representative has argued that the Veteran would have been 
prescribed a systemic therapy, such as immunosuppressive 
drugs or corticosteroids, to treat his tinea versicolor, but 
for the fact that it would interfere with his blood pressure 
medication.  However, it is unclear from the medical record 
whether all systemic therapy was precluded by the Veteran's 
prescribed medication or whether only a specific type of 
medication was precluded.  As such, a medical opinion of 
record is needed to clarify this point and to determine if in 
fact some type of systemic therapy would have been prescribed 
but for the Veteran's other prescribed medications.  

The Veteran's representative has also asserted that the 
Veteran's skin condition should be classified as 
"exceptionally repugnant" but no medical professional has 
spoken to this proposition.  This should be done.

The second issue is the Veteran's right knee disability which 
is currently rated at 20 percent based on arthritis and 
limitation of motion of the knee.  The law provides that a 
separate rating (in addition to a rating for limitation of 
motion) may also be assigned when evidence shows that a knee 
disability causes either recurrent subluxation or lateral 
instability.  However, in this case the evidence is unclear 
as to whether the Veteran's knee disability in fact causes, 
or has caused at any point during the course of the Veteran's 
appeal, either recurrent subluxation or lateral instability; 
and, if it does cause either recurrent subluxation or lateral 
instability, what the severity of such is. 

The Veteran has voiced complaints of instability in his right 
knee throughout the course of his appeal, and he testified 
that he had fallen at least once as a result of his knee 
giving away.  Additionally, he was given a brace for his 
right knee by VA, and, at least occasionally, he uses a cane.  
It was also noted on a VA examination in April 1998 that the 
Veteran had some dislocation of the patella bilaterally with 
knee movement.  However, the objective medical evidence (such 
as multiple VA examinations at which no instability was 
found) does not appear to support a finding of either 
recurrent subluxation or lateral instability.  As such, a 
remand is necessary to resolve this possible conflict.  On 
remand it should be determined whether the Veteran now has, 
or had during any distinct period since October 1997, either 
lateral instability or recurrent subluxation in his right 
knee that is not being identified by the tests/procedures 
being administered at the multiple VA examinations; and, if 
not, whether the tests that are being administered are 
reliable indicators of either lateral instability or 
recurrent subluxation.

If no lateral instability or recurrent subluxation is found, 
the examiner should indicate whether there is any relevance 
to the finding that the Veteran's right patella was loose (as 
noted at the 1998 VA examination); and, should the examiner 
conclude that the Veteran does not have even mild lateral 
instability or mild recurrent subluxation, the examiner 
should explain, if possible, why a knee brace was prescribed, 
and address the Veteran's complaints that his knee gives way.

With regard to the issue of anal fissures, the Board, in a 
June 2006 decision remanded the issues of entitlement to a 
rating in excess of 20 percent for an anal fissure with 
drainage, prior to September 25, 2000 and entitlement to a 
rating in excess of 30 percent for an anal fissure with 
drainage.

The Board directed that treatment records be obtained and the 
Veteran provided with a rectal examination.  After the 
requested development was completed, the RO was instructed to 
readjudicate the Veteran's claim by issuing a supplemental 
statement of the case.

The RO obtained numerous treatment records and provided the 
Veteran with several rectal examinations as directed by the 
remand.  The RO then issued a rating decision in August 2008 
in which it granted an increased rating for anal fissures, 
increasing the Veteran's rating from 30 percent to 60 
percent.  The RO assigned an effective date of January 14, 
2008 for the increase, which the RO asserted was the date 
which the Veteran's claim was received.  However, a review of 
the Veteran's claims file shows that the Veteran has been 
pursuing an increased rating for his anal fissures since he 
filed a claim in 1998.

As such, while the August 2008 rating decision partially 
adjudicated the Veteran's claim, it did not evaluate the 
entirety of the appeal period (as it only evaluated the 
merits of the Veteran's claim back to 2008); and the fact 
therefore remains that no supplemental statement of the case 
appears to have been issued as required by the Board's 
remand.

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  Given those pronouncements, and the fact 
that the development sought by the Board in this case has not 
been fully completed, another remand is now unfortunately 
required.  38 C.F.R. § 19.9.

With regard to the issue of TDIU, in his substantive appeal 
that was received in February 2007, the Veteran requested a 
hearing before the Board at the RO.  In March 2007, the 
Veteran's representative at the time wrote to confirm that 
the Veteran desired a hearing before the Board.

In April 2007 the Veteran called the RO stating that he had 
requested a DRO hearing but had never been scheduled for one; 
however, there was no indication what the issue was which the 
Veteran requested the hearing for.  In August 2007, the 
Veteran submitted a statement revoking his representative's 
power of attorney and canceling his request for a DRO 
hearing.  However, the Veteran did not make any statement as 
to his request for a Board hearing.  As such, it appears that 
his request for a Travel Board hearing remains pending with 
regard to the claim of entitlement to a TDIU, and he should 
therefore be scheduled for a hearing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a Travel 
Board hearing with regard to the issue of 
entitlement to a TDIU at the Columbia, 
South Carolina RO.  

2.  Schedule the Veteran for an 
examination of his skin.  The examiner 
should be provided with the Veteran's 
claims file.  After examining the Veteran, 
the examiner should address the following 
questions:

a) does treatment of the Veteran's tinea 
versicolor currently require, or has it 
required during any distinct time period 
since August 30, 2002, constant or near 
constant systemic therapy, such as 
corticosteroids or other immunosuppressive 
drugs; in answering this question, the 
examiner should address the prescription 
of Ketoconazole tablets in 2006 (and state 
whether this constitutes a systemic 
therapy; and, if so, whether it should be 
considered constant or near constant).  
The examiner should also address whether 
the Veteran's other prescribed medications 
(such as for blood pressure) preclude the 
prescription of any systemic therapy for 
his skin condition; and, if so, whether 
the Veteran would be, or would have been, 
prescribed some type of systemic treatment 
if not for the conflict with his other 
prescribed medication.  In doing so, the 
examiner should address the comment that 
the Veteran could not be prescribed 
fluconazole or oral azoles because of his 
blood pressure medication.  

If it is found that the prescription of 
systemic therapy is precluded by the 
Veteran's prescribed medications, the 
examiner should estimate how often 
corticosteroids/immunosuppressive therapy 
would be, or would have been, prescribed 
since August 30, 2002, but for the 
conflict with the Veteran's other 
medication.

b)  does an examination of the Veteran's 
skin condition show any ulceration, 
extensive exfoliation or crusting, or do 
the records reflect any ulceration, 
extensive exfoliation or crusting since 
February 1998.

c) does the Veteran's skin condition cause 
any systemic or nervous manifestations, or 
do the records reflect any systemic or 
nervous manifestations during any distinct 
time period since February 1998.

d) should the Veteran's tinea versicolor 
be described as exceptionally repugnant 
for any distinct period since February 
1998. 

e) does the Veteran's tinea versicolor 
currently cover, or did it cover at any 
time since August 30, 2002, more than 40 
percent of the Veteran's entire body or 
more than 40 percent of his exposed areas.

A complete rationale should be provided 
for any opinions that are expressed.

3.  Schedule the Veteran for a VA 
examination to determine the nature, 
extent, frequency and severity of his 
service-connected right knee disability.  
The claims folder should be made available 
to and reviewed by the examiner, whose 
opinions should be accompanied by a 
complete rationale.  

The examiner should expressly determine in 
degrees the range of motion in the 
Veteran's right knee and should fully 
describe any pain, weakness, excess 
fatigability, and incoordination present 
in the right knee during range of motion 
testing; and, to the fullest extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the affected 
joint due to pain and weakness.  The 
examiner should also address, to the 
fullest extent possible, the degree of 
limitation, if any, caused by periods of 
flare-ups of the right knee.

The examiner should indicate whether, and 
to what extent, the Veteran currently has, 
or has had at any point since October 
1997, any lateral instability or recurrent 
subluxation in his right knee.  In 
addressing this issue the examiner should 
discuss the fact that the Veteran 
currently uses a cane, wears a knee brace, 
and was found to have looseness of the 
patella in 1998.  This should be 
reconciled with the fact that it appears 
that several VA examinations have not 
found any lateral instability or recurrent 
subluxation.  The examiner should 
determine whether the Veteran has any 
lateral instability or recurrent 
subluxation in his right knee that is not 
being identified by the tests and 
procedures being administered at the 
multiple VA examinations; and provide an 
opinion whether the tests that are being 
administered should be considered reliable 
indicators of lateral instability and 
recurrent subluxation.  

If it is concluded that the Veteran does 
have, or had during a discrete period 
since October 1997, either lateral 
instability or recurrent subluxation, the 
examiner should identify the severity of 
such lateral instability or recurrent 
subluxation.

If it is concluded that the Veteran does 
not have any knee instability, the 
examiner should provide an explanation for 
the patella being loose in the Veteran's 
right knee (as noted at the 1998 VA 
examination).  Additionally, if the 
examiner concludes that the Veteran does 
not have even mild lateral instability or 
mild recurrent subluxation, the examiner 
should explain, if possible, why a knee 
brace was prescribed.

4.  After the above action has been 
accomplished, the RO should undertake any 
other indicated development and then re-
adjudicate the Veteran's claims.  If the 
benefits sought on appeal are not granted, 
send the Veteran and his representative a 
supplemental statement of the case and 
give them time to respond to it before 
returning the file to the Board for 
further appellate consideration of the 
claim.


The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


